Exhibit 10.2

 

GENERAL SECURITY AGREEMENT

This GENERAL SECURITY AGREEMENT, dated as of November 9, 2018 as this agreement
may be amended, restated, supplemented or otherwise modified from time to time,
this “Security Agreement”), by and between ISA INDIANA REAL ESTATE LLC, a
Kentucky limited liability company (“ISA IN Real Estate”), ISA LOGISTICS LLC, a
Kentucky limited liability company (“ISA Logistics”), ISA INDIANA, INC., an
Indiana corporation (“ISA Indiana”), ISA REAL ESTATE, LLC, a Kentucky limited
liability company (“ISA Real Estate”), 7021 GRADE LANE LLC, a Kentucky limited
liability company (“7021 Grade Lane” and, together with IS IN Real Estate, ISA
Logistics, ISA Indiana, and ISA Real Estate, individually and collectively,
“Grantor”) and BANK OF AMERICA, N.A. (together with its successors and assigns,
collectively, “Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Loan and Security Agreement dated as of the
date hereof by and among INDUSTRIAL SERVICES OF AMERICA, INC. a Florida
corporation (“ISA”), 7124 GRADE LANE LLC, a Kentucky limited liability company
(“7124 Grade Lane”)  and 7200 GRADE LANE LLC, a Kentucky limited liability
company (“7200 Grade Lane”; and together with ISA and 7124 Grade Lane, each
individually a “Borrower” and collectively, the “Borrowers”) and Lender
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Loan Agreement”),
Lender has agreed to make Loans and issue Letters of Credit on behalf of
Borrowers;

WHEREAS, pursuant to that certain Guaranty Agreement, dated as of the date
hereof, by Grantor in favor of Lender (as from time to time amended, restated,
supplemented or otherwise modified, the “Guaranty”), Grantor has guaranteed the
obligations of Borrowers under the Loan Agreement and other Loan Documents; and

WHEREAS, in order to induce Lender to enter into the Loan Agreement and the
other Loan Documents and to induce Lender to make the Loans and issue Letters of
Credit as provided for in the Loan Agreement, Grantor has agreed to grant a
continuing Lien on the Collateral (as hereinafter defined) to secure Grantor’s
obligations under the Guaranty;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

           1.                  Defined Terms. The following terms shall have the
following respective meanings:

“Accounts” means all of Grantor’s now owned or hereafter acquired or arising
accounts, as defined in the UCC, including any rights to payment for the sale or
lease of goods or rendition of services, whether or not they have been earned by
performance.

“Chattel Paper” means all of Grantor’s now owned or hereafter acquired “chattel
paper” as such term is defined in the UCC, including electronic chattel paper.

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of Grantor.

“Documents” means all “documents” as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by Grantor.

“Equipment” means all of Grantor’s now owned and hereafter acquired machinery,
equipment, furniture, furnishings, fixtures, and other tangible personal
property (except Inventory), including embedded software, motor vehicles with
respect to which a certificate of title has been issued, aircraft, dies, tools,
jigs, molds and office equipment, as well as all of such types of property
leased by Grantor and all of Grantor’s rights and interests with respect thereto
under such leases (including, without limitation, options to purchase); together
with all present and future additions and accessions thereto, replacements
therefor, component and auxiliary parts and supplies used or to be used in
connection therewith, and all substitutes for any of the foregoing, and all
manuals, drawings, instructions, warranties and rights with respect thereto;
wherever any of the foregoing is located.

 

1

--------------------------------------------------------------------------------




 

“General Intangibles” means all of Grantor’s now owned or hereafter acquired
general intangibles, choses in action and causes of action and all other
intangible personal property of Grantor of every kind and nature (other than
Accounts), including, without limitation, all contract rights, payment
intangibles, Proprietary Rights, corporate or other business records,
inventions, designs, blueprints, plans, specifications, patents, patent
applications, trademarks, service marks, trade names, trade secrets, goodwill,
copyrights, computer software, customer lists, registrations, licenses,
franchises, tax refund claims, any funds which may become due to Grantor in
connection with the termination of any employee benefit plan or any rights
thereto and any other amounts payable to Grantor from any employee benefit plan,
rights and claims against carriers and shippers, rights to indemnification,
business interruption insurance and proceeds thereof, property, casualty or any
similar type of insurance and any proceeds thereof, proceeds of insurance
covering the lives of key employees on which Grantor is a beneficiary, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged equity interests or Investment Property
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to Grantor.

“Goods” means all “goods” as defined in the UCC, now owned or hereafter acquired
by Grantor, wherever located, including embedded software to the extent included
in “goods” as defined in the UCC, manufactured homes, standing timber that is
cut and removed for sale and unborn young of animals.

“Instruments” means all instruments as such term is defined in the UCC, now
owned or hereafter acquired by Grantor.

“Inventory” means all of Grantor’s now owned and hereafter acquired inventory,
goods and merchandise, wherever located, to be furnished under any contract of
service or held for sale or lease, all returned goods, raw materials,
work-in-process, finished goods (including embedded software), other materials
and supplies of any kind, nature or description which are used or consumed in
Grantor’s business or used in connection with the packing, shipping,
advertising, selling or finishing of such goods, merchandise, and all documents
of title or other Documents representing them.

“Intellectual Property” means all intellectual and similar property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing. 

“Investment Property” means all of Grantor’s right title and interest in and to
any and all: (a) securities whether certificated or uncertificated; (b)
securities entitlements; (c) securities accounts; (d) commodity contracts; or
(e) commodity accounts.

“IP Assignment” means a collateral assignment or security agreement pursuant to
which Grantor grants a Lien on Intellectual Property to Lender, as security for
the Obligations.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by Grantor, including rights
to payment or performance under a letter of credit, whether or not Grantor, as
beneficiary, has demanded or is entitled to demand payment or performance.

“Payment Account” means each bank account established pursuant to this Security
Agreement, to which the proceeds of Accounts and other Collateral are deposited
or credited, and which is maintained in the name of Lender or Grantor, as Lender
may determine, on terms acceptable to Lender.

“Proprietary Rights” means all of Grantor’s now owned and hereafter arising or
acquired: licenses, franchises, permits, patents, patent rights, copyrights,
works which are the subject matter of copyrights, trademarks, service marks,
trade names, trade styles, patent, trademark and service mark applications, and
all licenses and rights related to any of the foregoing, and all other rights
under any of the foregoing, all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing, and all rights
to sue for past, present and future infringement of any of the foregoing.

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by Grantor, other than software embedded in any category of
Goods, including all computer programs and all supporting information provided
in connection with a transaction related to any program.

 

2

--------------------------------------------------------------------------------




 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.

All other capitalized terms used but not otherwise defined herein have the
meanings given to them in the Loan Agreement. All other undefined terms
contained in this Security Agreement, unless the context indicates otherwise,
have the meanings provided for by the UCC to the extent the same are used or
defined therein.

          2.                  Grant of Lien.

(a)                As security for all of the Guaranteed Obligations (as defined
in the Guaranty) of Grantor, Grantor hereby grants to Lender a continuing
security interest in, Lien on, assignment of and right of set‑off against, all
of the following property and assets of Grantor, whether now owned or existing
or hereafter acquired or arising, regardless of where located:

(i)            all Accounts;

(ii)           all Inventory;

(iii)          all contract rights;

(iv)         all Chattel Paper;

(v)          all Documents;

(vi)         all Instruments;

(vii)        all Supporting Obligations and Letter-of-Credit Rights;

(viii)       all General Intangibles (including Intellectual Property);

(ix)         all Goods;

(x)          all Equipment;

(xi)         all Investment Property;

(xii)        all money, cash, cash equivalents, securities and other property of
any kind of Grantor held directly or indirectly by Lender;

(xiii)       all of Grantor’s Deposit Accounts, credits, and balances with and
other claims against Lender or any of its Affiliates or any other financial
institution with which Grantor maintains deposits, including any Payment
Accounts;

(xiv)       all books, records and other property related to or referring to any
of the foregoing, including books, records, account ledgers, data processing
records, computer software and other property and General Intangibles at any
time evidencing or relating to any of the foregoing;

(xv)        all commercial tort claims in which Grantor is a plaintiff; and

(xvi)       all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing.

All of the foregoing, together with all Equity Interests in Subsidiaries pledged
to Lender and all other property of Grantor in which Lender may at any time be
granted a Lien as collateral for the Guaranteed Obligations, is herein
collectively referred to as the “Collateral”.

(b)          All of the Guaranteed Obligations shall be secured by all of the
Collateral.

 

3

--------------------------------------------------------------------------------




 

           3.                  Perfection and Protection of Security Interest.

(a)    Grantor shall, at its expense, perform all steps reasonably requested by
Lender at any time to perfect, maintain, protect, and enforce Lender’s Liens,
including: (i) executing, delivering and/or filing and recording of the IP
Assignments and executing and filing financing or continuation statements, and
amendments thereof, in form and substance reasonably satisfactory to Lender and
Grantor; (ii) delivering to Lender warehouse receipts covering any portion of
the Collateral located in warehouses and for which warehouse receipts are issued
and certificates of title covering any portion of the Collateral for which
certificates of title have been issued; (iii) when an Event of Default has
occurred and is continuing, transferring Inventory to warehouses or other
locations designated by Lender; (iv) placing notations on Grantor’s books of
account to disclose Lender’s security interest; and (v) taking such other steps
as are deemed reasonably necessary by Lender to maintain and protect Lender’s
Liens. Grantor agrees that a carbon, photographic, photostatic, or other
reproduction of this Security Agreement or of a financing statement is
sufficient as a financing statement.

(b)    Unless Lender shall otherwise consent in writing (which consent may be
revoked by Lender in its discretion), Grantor shall deliver to Lender all
Collateral consisting of negotiable Documents, certificated securities
(accompanied by stock powers executed in blank), Chattel Paper and Instruments
promptly after Grantor receives the same.

(c)    Grantor shall, in accordance with, and to the extent required by, the
terms of the Loan Agreement, obtain or use its commercially reasonable efforts
to obtain: (i) waivers or subordinations of Liens from landlords and mortgagees,
and (ii) signed acknowledgements of Lender’s Liens from bailees having
possession of any Collateral that they hold for the benefit of Lender.

(d)    If required by the terms of the Loan Agreement and not waived by Lender
in writing (which waiver may be revoked by Lender in its discretion), Grantor
shall obtain authenticated control agreements from each issuer of uncertificated
securities, securities intermediary, or commodities intermediary issuing or
holding any financial assets or commodities to or for Grantor.

(e)    If Grantor is or becomes the beneficiary of a letter of credit, Grantor
shall promptly notify Lender thereof and, if requested by Lender, enter into a
tri‑party agreement with Lender and the issuer and/or confirmation bank with
respect to Letter-of-Credit Rights assigning such Letter-of-Credit Rights to
Lender and directing all payments pursuant to the written instructions of
Lender, all in form and substance reasonably satisfactory to Lender and Grantor.

(f)    Grantor shall take all steps reasonably necessary to grant Lender control
of all electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in the Uniform Electronic Transactions Act.

(g)    Grantor hereby irrevocably authorizes Lender at any time and from time to
time to file in any filing office in any jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of the State of New York or such other jurisdiction, or (ii) as being
of an equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the UCC of the State of New York
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether Grantor is an organization, the type of
organization and any organization identification number issued to Grantor, and
(ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Grantor
agrees to furnish any such information to Lender promptly upon request. Grantor
also ratifies its authorization for Lender to have filed in any jurisdiction any
like initial financing statements or amendments thereto if filed prior to the
date hereof.

(h)    Grantor shall promptly notify Lender of any commercial tort claim (as
defined in the UCC) acquired by Grantor and unless otherwise consented by
Lender, Grantor shall enter into a supplement to this Security Agreement,
granting to Lender a Lien in such commercial tort claim.

 

4

--------------------------------------------------------------------------------




 

(i)    From time to time, Grantor shall, upon Lender’s reasonable request,
execute and deliver confirmatory written instruments pledging to Lender the
Collateral, but Grantor’s failure to do so shall not affect or limit any
security interest or any other rights of Lender in and to the Collateral with
respect to Grantor. So long as the Loan Agreement is in effect and until all
Guaranteed Obligations have been fully satisfied, Lender’s Liens shall continue
in full force and effect in all Collateral (whether or not deemed eligible for
the purpose of calculating the Availability or as the basis for any advance,
loan, extension of credit, or other financial accommodation).

(j)    If an Event of Default has occurred and is continuing, Grantor shall,
upon request by Lender, provide to Lender a certificate of good standing from
its state of incorporation or organization.

(k)    Without limiting the prohibitions on mergers involving Grantor contained
in the Loan Agreement, no Grantor shall reincorporate or reorganize itself under
the laws of any jurisdiction other than the jurisdiction in which it is
incorporated or organized as of the date hereof or change its type of entity as
identified on Schedule II without the prior written consent of Lender.

(l)    Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of Lender and agrees that it will
not do so without the prior written consent of Lender, subject to Grantor’s
rights under Section 9-509(d)(2) of the UCC.

(m)    Except as otherwise permitted by the Loan Agreement, Grantor shall not
enter into any contract that restricts or prohibits the grant of a security
interest in the Collateral, including, without limitation, Accounts, Chattel
Paper, Instruments or payment intangibles or the proceeds of the foregoing to
Lender.

     4.                  Location of Collateral. Grantor represents and warrants
to Lender that Schedule I: (a) is a correct and complete list of the location of
Grantor’s chief executive offices, the locations of its books and records, the
locations of the Collateral, and the locations of all of its other places of
business; and (b) correctly identifies any of such facilities and locations that
are not owned by Grantor and sets forth the names of the owners and lessors or
sublessors of such facilities and locations. Grantor covenants and agrees that
it will not (i) maintain any Collateral at any location other than those
locations listed for Grantor on Schedule I, (ii) otherwise change or add to any
of such locations, or (iii) change the location of Grantor’s chief executive
office from the location identified in Schedule I, unless Grantor gives Lender
at least thirty (30) days’ prior written notice thereof and executes any and all
financing statements and other documents, each in form and substance reasonably
acceptable to Lender and Grantor, that Lender reasonably requests in connection
therewith. Without limiting the foregoing, except as otherwise provided in the
Loan Agreement, Grantor represents that all of its Inventory (other than
Inventory in transit) is, and covenants that all of its Inventory will be,
located either (a) on premises owned by Grantor or at a “bin location” used by
Grantor, (b) on premises leased by Grantor, provided that, to the extent
required by the Loan Agreement, Lender has received an executed landlord waiver
from the landlord of such premises in form and substance satisfactory to Lender
and Grantor, or (c) in a warehouse or with a bailee, provided that, to the
extent required by the Loan Agreement, Lender has received an executed bailee
letter from the applicable Person in form and substance satisfactory to Lender
and Grantor.

     5.                  Jurisdiction of Organization. Schedule II hereto
identifies Grantor’s name as of the Closing Date as it appears in official
filings in the state of its incorporation or other organization, the type of
entity of Grantor (including corporation, partnership, limited partnership or
limited liability company), organizational identification number issued by
Grantor’s state of incorporation or organization or a statement that no such
number has been issued and the jurisdiction in which Grantor is incorporated or
organized. Grantor has only one state of incorporation or organization.

     6.                  Title to, Liens on, and Sale and Use of Collateral.
Grantor represents and warrants to Lender and agrees with Lender that:
(a) Grantor has rights in and the power to transfer all of the Collateral free
and clear of all Liens whatsoever, except for Permitted Liens; (b) Lender’s
Liens in the Collateral will not be subject to any prior Lien (except for
Permitted Liens); and (c) Grantor will use, store, and maintain the Collateral
with all reasonable care and will use such Collateral for lawful purposes only.

 

5

--------------------------------------------------------------------------------




 

     7.                  Reserved.

     8.                  Access and Examination; Appraisals.

(a)    Grantor shall permit Lender from time to time, during reasonable business
hours and upon reasonable prior notice to Grantor (unless an Event of Default
exists), to visit and inspect the Properties of Grantor, inspect, audit and make
extracts from Grantor’s books and records, review Grantor’s Inventory and
discuss with its officers, employees, agents, advisors and independent
accountants Grantor’s business, financial condition, assets, prospects and
results of operations. Lender shall have no duty to Grantor to make any review
or inspection, nor to share any results of any review, inspection, appraisal or
report with Grantor. Grantor acknowledges that all reviews, inspections,
appraisals and reports are prepared by Lender for its purposes, and Grantor
shall not be entitled to rely upon them.

(b)    Grantor shall reimburse Lender for all reasonable charges, costs and
expenses of Lender in connection with examinations of Grantor’s books and
records or any other financial or Collateral matters to the same extent that
Borrowers are required to reimburse Lender under Section 10.1.1 of the Loan
Agreement for such similar activities.

(c)    This Section 8 shall not be construed to limit Lender’s right to use
consultants or other third parties for such purposes.

     9.                  Financial and Collateral Reporting. Grantor shall
provide Lender with all financial statements, financial reports, reports
relating to the Collateral and such other reports and information as may be
reasonably requested by Lender from time to time prepared for Grantor
substantially similar to the financial statements, reports and information
required to be delivered by Borrowers to Lender pursuant to the Loan Agreement.

     10.              Accounts.

(a)    Grantor shall keep accurate and complete records of its Accounts,
including all payments and collections thereon, and, if requested by Lender,
shall submit to Lender, sales, collection and reconciliation reports in form,
substance and on a periodic basis as is required of Borrowers pursuant to the
Loan Agreement.

(b)    If an Account of Grantor includes a charge for any Taxes, Lender is
authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of Grantor and to charge Borrowers therefor; provided,
however, that Lender shall not be liable for any Taxes that may be due from
Grantor or with respect to any Collateral.

(c)    Whether or not a Default or Event of Default exists, Lender, at its sole
cost and expense unless an Event of Default exists, shall have the right at any
time, in the name of Lender, any designee of Lender or Grantor, to verify the
validity, amount or any other matter relating to any Accounts of Grantor by
mail, telephone or otherwise. Grantor shall reasonably cooperate with Lender in
an effort to facilitate and promptly conclude any such verification process.

(d)    Grantor shall maintain Dominion Accounts pursuant to lockbox or other
arrangements reasonably acceptable to Lender. Grantor shall obtain an agreement
(in form and substance reasonably satisfactory to Lender and Grantor) from each
lockbox servicer and Dominion Account bank, establishing Lender’s control over
and Lien in the lockbox or Dominion Account, requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative charges. If
a Dominion Account is not maintained with Bank of America, Lender may require
immediate transfer of all funds in such account to a Dominion Account maintained
with Bank of America. Lender assumes no responsibility to Grantor for any
lockbox arrangement or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.

(e)    Grantor shall request in writing and otherwise take all necessary steps
to ensure that all payments on Accounts or otherwise relating to Collateral are
made directly to a Dominion Account (or a lockbox relating to a Dominion
Account). If Grantor receives cash or Payment Items with respect to any
Collateral, it shall hold same in trust for Lender and promptly (not later than
the next Business Day) deposit the same into a Dominion Account.

 

6

--------------------------------------------------------------------------------




     11.              Inventory.

(a)    Grantor shall keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions, and, if requested by
Lender, shall submit to Lender, inventory and reconciliation reports in form,
substance and on a periodic basis as is required of Borrowers pursuant to the
Loan Agreement.  Grantor shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by Lender when an Event
of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Lender a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Lender may reasonably request.  Lender, at its sole cost and
expense, may participate in and observe each physical count.

(b)    Grantor shall not return any Inventory to a supplier, vendor or other
Person, whether for cash, credit or otherwise, unless (a) such return is in the
ordinary course of business; (b) no Default, Event of Default or Overadvance
exists or would result therefrom; (c) Lender is promptly notified if the
aggregate Value of all Inventory returned in any month exceeds the amount set
forth in the Loan Agreement with respect to Inventory returns by Borrowers; and
(d) any payment received by Grantor for a return is promptly remitted to Lender
for application to the Obligations (to the extent required by the Loan
Agreement).

(c)    Grantor shall not acquire or accept any Inventory on consignment or
approval, and shall take all steps to assure that all Inventory is produced in
accordance with Applicable Law, including the FLSA. Grantor shall not sell any
Inventory on consignment or approval or any other basis under which the customer
may return or require Grantor to repurchase such Inventory. Grantor shall use,
store and maintain all Inventory with reasonable care and caution, in accordance
with applicable standards of any insurance and in conformity with all applicable
law, and shall make current rent payments (within applicable grace periods
provided for in leases) at all locations where any Collateral is located.

     12.              Equipment.

(a)    Grantor shall keep accurate and complete records of its Equipment,
including kind, quality, quantity, cost, acquisitions and dispositions thereof,
and shall submit to Lender, on such periodic basis as Lender may reasonably
request, a current schedule thereof, in form reasonably satisfactory to Lender.
Promptly upon request, Grantor shall deliver to Lender evidence of its ownership
or interests in any Equipment. 

(b)    Grantor shall not sell, lease or otherwise dispose of any Equipment,
without the prior written consent of Lender, other than replacement of Equipment
that is worn, damaged or obsolete with Equipment of like function and value, if
the replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

(c)    The Equipment is in good operating condition and repair, and all
necessary replacements and repairs have been made so that the value and
operating efficiency of the Equipment is preserved at all times, reasonable wear
and tear excepted. Grantor shall ensure that the Equipment is mechanically and
structurally sound, and capable of performing the functions for which it was
designed, in accordance with manufacturer specifications.  Grantor shall not
permit any Equipment to become affixed to real Property unless any landlord or
mortgagee delivers a Lien Waiver.

     13.                 Reserved.

     14.              Documents, Instruments, and Chattel Paper. Grantor
represents and warrants to Lender that (a) all Documents, Instruments, and
Chattel Paper describing, evidencing, or constituting Collateral, and all
signatures and endorsements thereon, are and will be complete, valid, and
genuine, and (b) all goods evidenced by such Documents, Instruments, Letter of
Credit Rights and Chattel Paper are and will be owned by Grantor, free and clear
of all Liens other than Permitted Liens. If Grantor retains possession of any
Chattel Paper or Instruments with Lender’s consent, such Chattel Paper and
Instruments shall be marked with the following legend: “This writing and the
obligations evidenced or served hereby are subject to the security interest of
Bank of America, N.A.”

     15.              Right to Cure. Lender may pay any amount or do any act
required of Grantor hereunder or under any other Loan Document if reasonably
necessary to preserve, protect, maintain or enforce the Guaranteed Obligations,
the Collateral or Lender’s Liens therein, and which Grantor fails to pay or do,
including payment of any judgment against Grantor, any insurance premium, any
warehouse charge, any finishing or processing charge, any landlord’s or bailee’s
claim, and any other Lien upon or with respect to the Collateral. All payments
that Lender makes under this Section 15 and all reasonable out-of-pocket costs
and expenses that Lender actually incurs in connection with any action taken by
it hereunder shall be charged to Grantor’s account as a Loan. Any payment made
or other action taken by Lender under this Section 15 shall be without prejudice
to any right to assert an Event of Default hereunder and to proceed thereafter
as herein provided.

7

--------------------------------------------------------------------------------




     16.              Power of Attorney. Grantor hereby appoints Lender and
Lender’s designee as Grantor’s attorney, with power: (a) endorse Grantor’s name
on any Payment Item or other proceeds of Collateral (including proceeds of
insurance) that come into Lender’s possession or control; and (b) during the
continuance of an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) collect, liquidate and receive balances in
Deposit Accounts or investment accounts, and take control, in any manner, of
proceeds of Collateral; (iv) receive, open and dispose of mail addressed to
Grantor, and notify postal authorities to deliver any such mail to an address
designated by Lender; (v) use Grantor’s stationery and sign its name to
verifications of Accounts and notices to Account Debtors; (vi) use information
contained in any data processing, electronic or information systems relating to
Collateral; (vii) make and adjust claims under insurance policies; and (viii) do
all other things reasonably necessary to carry out the intent and purpose of
this Agreement.

     17.              Lender’s Rights, Duties and Liabilities.

(a)    Grantor assumes all responsibility and liability arising from or relating
to the use, sale, license or other disposition of the Collateral. The Guaranteed
Obligations shall not be affected by any failure of Lender to take any steps to
perfect Lender’s Liens or to collect or realize upon the Collateral, nor shall
loss of or damage to the Collateral release Grantor from any of the Guaranteed
Obligations. Following the occurrence and during the continuation of an Event of
Default, Lender may (but shall not be required to), without notice to or consent
from Grantor, sue upon or otherwise collect, extend the time for payment of,
modify or amend the terms of, compromise or settle for cash, credit, or
otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of Grantor for the Guaranteed Obligations or
under the Loan Agreement or any other agreement now or hereafter existing
between Lender and Grantor.

(b)    It is expressly agreed by Grantor that, anything herein to the contrary
notwithstanding, Grantor shall remain liable under each of its contracts and
each of its licenses to observe and perform all the conditions and obligations
to be observed and performed by it thereunder. Lender shall have no obligation
or liability under any contract or license by reason of or arising out of this
Security Agreement or the granting herein of a Lien thereon or the receipt by
Lender of any payment relating to any contract or license pursuant hereto,
except in connection with Lender’s gross negligence or willful misconduct.
Lender shall not be required or obligated in any manner to perform or fulfill
any of the obligations of Grantor under or pursuant to any contract or license,
or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any contract or license, or to present or file any claims, or
to take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

(c)    Lender may at any time after a Default or an Event of Default has
occurred and be continuing (or if any rights of set-off (other than set-offs
against an Account arising under the contract giving rise to the same Account)
or contra accounts may be asserted with respect to the following), without prior
notice to Grantor, notify Account Debtors, and other Persons obligated on the
Collateral that Lender has a security interest therein, and that payments shall
be made directly to Lender. Upon the request of Lender, Grantor shall so notify
Account Debtors and other Persons obligated on Collateral. Once any such notice
has been given to any Account Debtor or other Person obligated on the
Collateral, Grantor shall not give any contrary instructions to such Account
Debtor or other Person without Lender’s prior written consent.

(d)    Following the occurrence and during the continuance of an Event of
Default, Lender may at any time in Lender’s own name or in the name of Grantor
communicate with Account Debtors, parties to contracts and obligors in respect
of Instruments to verify with such Persons, to Lender’s satisfaction, the
existence, amount and terms of Accounts, payment intangibles, Instruments or
Chattel Paper. If a Default or Event of Default shall have occurred and be
continuing, Grantor, at its own expense, shall cause the independent certified
public accountants then engaged by Grantor to prepare and deliver to Lender at
any time and from time to time promptly upon Lender’s reasonable request the
following reports with respect to Grantor: (i) a reconciliation of all Accounts;
(ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts as Lender may reasonably request. Grantor, at its
own expense, shall deliver to Lender the results of each physical verification,
if any, which Grantor may in its discretion have made, or caused any other
Person to have made on its behalf, of all or any portion of its Inventory.

 

8

--------------------------------------------------------------------------------




 

     18.              Patent, Trademark and Copyright Collateral.

(a)    Grantor has no interest in, or title to, any patent, trademark or
copyright except as set forth in Schedule III hereto. This Security Agreement is
effective to create a valid and continuing Lien on and, upon filing of the IP
Assignments with the appropriate offices, perfected Liens in favor of Lender on
Grantor’s patents, trademarks and copyrights and such perfected Liens are
enforceable as such as against any and all creditors of and purchasers from
Grantor. Upon filing of the IP Assignments with the appropriate offices and the
filing of appropriate financing statements, all action necessary or desirable to
protect and perfect Lender’s Lien on Grantor’s patents, trademarks or copyrights
shall have been duly taken.

(b)    Grantor shall notify Lender promptly if it knows or has reason to know
that any application or registration relating to any patent, trademark or
copyright (now or hereafter existing) may become abandoned or dedicated, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any court) regarding
Grantor’s ownership of any patent, trademark or copyright, its right to register
the same, or to keep and maintain the same.

(c)    In no event shall Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
patent, trademark or copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Lender prior written notice thereof, and, upon request of Lender,
Grantor shall execute and deliver any and all IP Assignments, each in form and
substance reasonably acceptable to Grantor and Lender, as Lender may request to
evidence Lender’s Lien on such patent, trademark or copyright, and the General
Intangibles of Grantor relating thereto or represented thereby.

(d)    Grantor shall take all actions reasonably necessary to maintain and
pursue each application, to obtain the relevant registration and to maintain the
registration of each of the patents, trademarks and copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings.

(e)    In the event that any of the patent, trademark or copyright Collateral is
infringed upon, or misappropriated or diluted by a third party, the applicable
Grantor shall notify Lender promptly after Grantor learns thereof. Grantor
shall, unless it shall reasonably determine that such patent, trademark or
copyright Collateral is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as Lender shall deem reasonably necessary
under the circumstances to protect such patent, trademark or copyright
Collateral.

     19.              Indemnification. In any suit, proceeding or action brought
by Lender relating to any Collateral for any sum owing with respect thereto or
to enforce any rights or claims with respect thereto, Grantor will save,
indemnify and keep Lender harmless from and against all reasonable expense
(including reasonable attorneys’ fees and expenses), loss or damage suffered by
reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the Account Debtor or other Person obligated on the
Collateral, arising out of a breach by Grantor of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to, or in favor of, such obligor or its successors from Grantor, except in the
case of Lender, to the extent such expense, loss, or damage is attributable
solely to the gross negligence or willful misconduct of Lender as finally
determined by a court of competent jurisdiction. All such obligations of Grantor
shall be and remain enforceable against and only against Grantors and shall not
be enforceable against Lender, except in the case of Lender’s gross negligence
or willful misconduct.

     20.              Limitation on Liens on Collateral. Grantors will not
create, permit or suffer to exist, and will defend the Collateral against, and
take such other action as is reasonably necessary to remove, any Lien on the
Collateral except Permitted Liens, and will defend the right, title and interest
of Lender in and to any of Grantor’s rights under the Collateral against the
claims and demands of all Persons whomsoever, except in connection with
Permitted Liens.

     21.              Notice Regarding Collateral. Grantor will advise Lender
promptly, in reasonable detail, (i) of any Lien (other than Permitted Liens) or
claim made or asserted against any of the Collateral, and (ii) of the occurrence
of any other event which would have a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------




 

     22.              Remedies; Rights upon Default.

(a)    In addition to all other rights and remedies granted to it under this
Security Agreement, the Loan Agreement, the other Loan Documents and under any
other instrument or agreement securing, evidencing or relating to any of the
Guaranteed Obligations, if any Event of Default shall have occurred and be
continuing, Lender may exercise all rights and remedies of a secured party under
the UCC. Without limiting the generality of the foregoing, Grantor expressly
agrees that in any such event Lender, without demand of performance or other
demand, advertisement or notice of any kind (except the notice specified below
of time and place of public or private sale) to or upon Grantor or any other
Person (all and each of which demands, advertisements and notices are hereby
expressly waived to the maximum extent permitted by the UCC and other applicable
law), may forthwith enter upon the premises of Grantor where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving Grantor or any other Person notice and opportunity for
a hearing on Lender’s claim or action and may collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable
in good faith, for cash or on credit or for future delivery without assumption
of any credit risk. Lender shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of Lender, the whole or any part of said Collateral
so sold, free of any right or equity of redemption, which equity of redemption
Grantor hereby releases. Such sales may be adjourned and continued from time to
time with or without notice. Lender shall have the right to conduct such sales
on Grantor’s premises or elsewhere and shall have the right to use Grantor’s
premises without charge for such time or times as Lender deems necessary or
advisable.

(b)    Grantor further agrees, at Lender’s request, to assemble the Collateral
and make it available to Lender at a place or places reasonably designated by
Lender, whether at Grantor’s premises or elsewhere. Until Lender is able to
effect a sale, lease, or other disposition of Collateral, Lender shall have the
right to hold or use Collateral, or any part thereof, to the extent that it
deems reasonably necessary for the purpose of preserving Collateral or its
value. Lender shall have no obligation to Grantor to maintain or preserve the
rights of Grantor as against third parties with respect to Collateral while
Collateral is in the possession of Lender. Lender may, if it so elects, seek the
appointment of a receiver or keeper to take possession of Collateral and to
enforce any of Lender’s remedies with respect to such appointment without prior
notice or hearing as to such appointment. Lender shall apply the net proceeds of
any such collection, recovery, receipt, appropriation, realization or sale to
the Obligations as provided in the Loan Agreement, and only after so paying over
such net proceeds, and after the payment by Lender of any other amount required
by any provision of law, need Lender account for the surplus, if any, to
Grantor. To the maximum extent permitted by applicable law, Grantor waives all
claims, damages, and demands against Lender arising out of the repossession,
retention or sale of the Collateral except such as arise solely out of the gross
negligence or willful misconduct of Lender as finally determined by a court of
competent jurisdiction. Grantor agrees that ten (10) days prior notice by Lender
of the time and place of any public sale or of the time after which a private
sale may take place is reasonable notification of such matters. Grantor shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Guaranteed Obligations, including any
reasonable attorneys’ fees or other expenses actually incurred by Lender to
collect such deficiency.

(c)    Except as otherwise specifically provided herein, Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 

10

--------------------------------------------------------------------------------




 

(d)    To the extent that applicable law imposes duties on Lender to exercise
remedies in a commercially reasonable manner, Grantor acknowledges and agrees
that it is not commercially unreasonable for Lender (a) to fail to incur
expenses reasonably deemed significant by Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against Account Debtors
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (d) to exercise collection remedies against Account
Debtors and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (k) to purchase insurance or
credit enhancements to insure Lender against risks of loss, collection or
disposition of Collateral or to provide to Lender a guaranteed return from the
collection or disposition of Collateral, or (l) to the extent deemed reasonably
necessary by Lender, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Lender in the collection
or disposition of any of the Collateral. Grantor acknowledges that the purpose
of this Section 22(d) is to provide non-exhaustive indications of what actions
or omissions by Lender would not be commercially unreasonable in Lender's
exercise of remedies against the Collateral and that other actions or omissions
by Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 22(d). Without limitation upon the foregoing,
nothing contained in this Section 22(d) shall be construed to grant any rights
to Grantor or to impose any duties on Lender that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 22(d).

     23.              Grant of License to Use Intellectual Property. For the
purpose of enabling Lender to exercise rights and remedies under Section 22
hereof (including, without limiting the terms of Section 22 hereof, in order to
take possession of, hold, preserve, process, assemble, prepare for sale, market
for sale, sell or otherwise dispose of Collateral) at such time as Lender shall
be lawfully entitled to exercise such rights and remedies, Grantor hereby grants
to Lender an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to Grantor), to the extent Grantor has the right
to grant such license, to use, license or sublicense any Intellectual Property
now owned or hereafter acquired by Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

     24.              Limitation on Lender’s Duty in Respect of Collateral.
Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Lender shall not have any other duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of Lender, or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto.

 

11

--------------------------------------------------------------------------------




     25.              Miscellaneous.

(a)    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantor for liquidation or reorganization, should Grantor become insolvent or
make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Guaranteed Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Guaranteed
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Guaranteed Obligations shall be reinstated and deemed reduced only
by such amount paid and not so rescinded, reduced, restored or returned.

(b)    Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Loan Agreement.

(c)    Severability. Whenever possible, each provision of this Security
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Security
Agreement. This Security Agreement is to be read, construed and applied together
with the Loan Agreement and the other Loan Documents which, taken together, set
forth the complete understanding and agreement of Lender and Grantor with
respect to the matters referred to herein and therein.

(d)    No Waiver; Cumulative Remedies. Lender shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies
hereunder, and no waiver shall be valid unless in writing, signed by Lender and
then only to the extent therein set forth. A waiver by Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Lender would otherwise have had on any future occasion. No
failure to exercise or any delay in exercising on the part of Lender, any right,
power or privilege hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or future exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies hereunder provided are cumulative and may
be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or provisions of this Security
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by Lender and Grantor.

(e)    Limitation by Law. All rights, remedies and powers provided in this
Security Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Security Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

(f)    Termination of this Security Agreement. Subject to Section 25(a) hereof,
this Security Agreement shall terminate upon the satisfactory collateralization
of all Letters of Credit and the payment in full of all other Guaranteed
Obligations (other than indemnification obligations as to which no claim has
been asserted).

(g)    Successors and Assigns. This Security Agreement and all obligations of
Grantor hereunder shall be binding upon the successors and assigns of Grantor
(including any debtor-in-possession on behalf of Grantor) and shall, together
with the rights and remedies of Lender, hereunder, inure to the benefit of
Lender, all future holders of any instrument evidencing any of the Guaranteed
Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Guaranteed Obligations or any
portion thereof or interest therein shall in any manner affect the Lien granted
to Lender hereunder. Grantors may not assign, sell, hypothecate or otherwise
transfer any interest in or obligation under this Security Agreement.

12

--------------------------------------------------------------------------------




(h)    Counterparts. This Security Agreement may be authenticated in any number
of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Security Agreement may be
authenticated by manual signature, facsimile or electronic means, all of which
shall be equally valid.

(i)    Governing Law. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.
GRANTORS HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS LOCATED IN
NEW YORK COUNTY, CITY OF NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN GRANTOR AND LENDER PERTAINING TO THIS
SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, PROVIDED, THAT LENDER AND GRANTORS ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY,
CITY OF NEW YORK, AND, PROVIDED, FURTHER, NOTHING IN THIS SECURITY AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE GUARANTEED OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF LENDER. GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND GRANTOR
HEREBY WAIVES ANY OBJECTION WHICH THEY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. GRANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO GRANTOR AT THE ADDRESS SET FORTH ON THE SIGNATURE PAGES OF THE
GUARANTY AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.

(j)    Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LENDER AND GRANTOR
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED IN CONNECTION WITH, THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.

(k)    Section Titles. The Section titles contained in this Security Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.

(l)    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Security Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.

(m)    Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Security Agreement and, specifically, the
provisions of Section 25(i) and Section 25(j), with its counsel.

(n)    Benefit of Lender. All Liens granted or contemplated hereby shall be for
the benefit of Lender, and all proceeds or payments realized from Collateral in
accordance herewith shall be applied to the Guaranteed Obligations in accordance
with the terms of the Loan Agreement.

[Signature page follows]

13

--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Grantor has executed this General Security Agreement as of
the date first written above.

Address for Grantors:

 

7100 Grade Lane, Bldg. 1

            Louisville, KY 40213

Attn: Todd Phillips

 

GRANTORS:

 

ISA INDIANA, INC.

 

By:          /s/ Todd L. Phillips                                          

 Todd L. Phillips, President, Secretary and Treasurer

 

 

ISA LOGISTICS LLC

 

BY: INDUSTRIAL SERVICES OF AMERICA, INC., Sole Member

 

By:        /s/ Todd L. Phillips                                          

Todd L. Phillips, Chief Executive Officer, President and Chief Financial
Officer 

 

 

ISA REAL ESTATE, LLC

 

BY: INDUSTRIAL SERVICES OF AMERICA, INC., Manager

 

By:          /s/ Todd L. Phillips                                          

Todd L. Phillips, Chief Executive Officer, President and Chief Financial
Officer 

 

 

7021 GRADE LANE LLC

 

BY: INDUSTRIAL SERVICES OF AMERICA, INC., Manager

 

By:          /s/ Todd L. Phillips                                          

Todd L. Phillips, Chief Executive Officer, President and Chief Financial
Officer 

 

 

ISA INDIANA REAL ESTATE, LLC

 

BY: INDUSTRIAL SERVICES OF AMERICA, INC., Manager

 

By:          /s/ Todd L. Phillips                                          

Todd L. Phillips, Chief Executive Officer, President and Chief Financial
Officer 

 

 




--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.

 

By:        /s/ Steven Blumberg                     

Title:    Senior Vice President                    

Address:

              One Bryant Park

             New York, New York 10036

              Attn: Portfolio Manager

 

 




--------------------------------------------------------------------------------




 

SCHEDULE I

to

SECURITY AGREEMENT

LOCATION OF COLLATERAL

 

A.            Location of Chief Executive Office

 

Name

Location

ISA Indiana Real Estate, LLC

7100 Grade Lane, Bldg. 1

Louisville, KY 40213

 

ISA Logistics LLC

 

ISA Indiana, Inc.

 

ISA Real Estate, LLC

 

7021 Grade Lane LLC

 

 

B.            Location of Books and Records

Name

Location

ISA Indiana Real Estate, LLC

7100 Grade Lane, Bldg. 1

Louisville, KY 40213

 

ISA Logistics LLC

 

ISA Indiana, Inc.

 

ISA Real Estate, LLC

 

7021 Grade Lane LLC

 

 

C.            Location of Collateral, all other places of business and leased
facilities (including name of lessor/sublessor).

 

Name

Location

ISA Indiana Real Estate, LLC

7100 Grade Lane, Bldg. 1

Louisville, KY 40213

 

3409 Camp Ground Road
Louisville, KY 40211

 

1617 State Road 111
New Albany, IN 47150

 

960 S County Road 900 West
North Vernon, IN 47265

 

ISA Logistics LLC

 

ISA Indiana, Inc.

 

ISA Real Estate, LLC

 

7021 Grade Lane LLC

 

 




--------------------------------------------------------------------------------




 

SCHEDULE II

to

SECURITY AGREEMENT

 

JURISDICTION OF ORGANIZATION

 

A.            Grantor’s: (i) legal name; (ii) type of entity (i.e., corporation,
partnership, limited partnership, limited liability company); (iii) Reserved;
and (iv) state of Incorporation or Organization.

 

Name

 

Jurisdiction

 

Type of entity

ISA Indiana Real Estate, LLC

Kentucky

Limited Liability Company

ISA Logistics LLC

Kentucky

Limited Liability Company

ISA Indiana, Inc.

Indiana

Corporation

ISA Real Estate, LLC

Kentucky

Limited Liability Company

7021 Grade Lane LLC

Kentucky

Limited Liability Company

 

 

 




--------------------------------------------------------------------------------




 

SCHEDULE III

 

Patents, Trademarks and Copyrights

 

None.

 




--------------------------------------------------------------------------------

 